EXHIBIT 10.1

 

Execution Version

 

 

November 5, 2012

 

Thomas B. Michaud

 At the address on file with the Company

 

Re:                             Waiver Agreement

 

Dear Tom:

 

This waiver agreement (this “Agreement”) is being entered into in connection
with the Agreement and Plan of Merger, dated November 5, 2012 (the “Acquisition
Agreement”), Stifel Financial Corp. (the “Buyer”) and KBW, Inc. (the
“Company”).  It is a condition to the Buyer’s willingness to enter into the
Acquisition Agreement that you waive (1) your rights under your employment
agreement, dated February 1, 2010 (your “Company Agreement”), with the Company
and (2) potential vesting treatment on a change in control in connection with
your restricted shares of Company Common Stock (“RSAs”), in each case in
connection with the proposed Merger contemplated by the Acquisition Agreement
(the “Merger”).  This Agreement sets forth the terms of your waiver.

 

1.                                      Your Waivers

 

(a)                                 Subject to Section 3, effective as of the
Merger, you hereby waive your rights under your Company Agreement, including any
and all severance or similar rights, and your Company Agreement will be of no
further force or effect.

 

(b)                                 You currently have 135,940 unvested RSAs. 
Subject to Section 3, you hereby waive any potential vesting treatment on a
change in control for any and all of your RSAs solely with respect to the
Merger.  Effective at the Merger, your RSAs will be converted into the right to
receive an amount of Buyer restricted stock of equivalent value determined based
on the exchange ratio applicable in the Merger and otherwise continue to vest on
their original schedule.  As additional consideration for your waivers, the
Company will eliminate any future service requirement for your RSAs immediately
prior to and subject to consummation of the Merger.  As modified, your RSAs
would still become vested on the originally scheduled vesting date, so long as
you do not engage in a Competitive Activity or Soliciting Activity (each as
defined in Section 3) until that time.  If you are terminated without Cause (as
defined in Section 3), your RSAs will become transferable on the scheduled
vesting date regardless of any subsequent Competitive Activity or Soliciting
Activity.  In the event taxes become due prior to the scheduled vesting date,
unless you make arrangements to pay taxes in cash, the Company will withhold a

 

--------------------------------------------------------------------------------


 

portion of the RSAs in an amount sufficient to satisfy applicable taxes
regardless of whether such RSAs are otherwise transferable at such time.

 

(c)                                  Subject to Section 3, effective at the
Merger, you agree to forfeit the award under the LTIP award letter, dated
February 25, 2010, between you and the Company (the “LTIP Award”) and your LTIP
will be of no further force or effect.

 

(d)                                 Subject to Section 3, effective at the
Merger, you agree to forfeit the award under the Performance Equity Award
Agreement, March 21, 2011, between you and the Company (the “Performance Equity
Award”) and your Performance Equity Award will be of no further force or effect.

 

2.                                      Transition Awards

 

(a)                                 Transition Stock Grant.  Effective
immediately before the Merger, you (or your estate, in the event of your death
prior to the Merger) will be awarded restricted shares of the Company’s common
stock (your “Transition Stock Grant”).  The amount of your Transition Stock
Grant will have a value, as of the grant date, of $5,000,000.  Effective at the
Merger, your Transition Stock Grant will be converted into the right to receive
an amount of Buyer restricted stock of equivalent value determined based on the
exchange ratio applicable in the Merger and otherwise continue to vest on its
original schedule.  Your Sign-On Stock Grant will become transferable in three
equal, annual installments beginning on the first anniversary of the grant date
so long as you do not engage in a Competitive Activity or Soliciting Activity
prior to such time.  If you are terminated by Buyer without Cause, your
Transition Grant will be paid on the scheduled payment date regardless of any
subsequent Competitive Activity or Soliciting Activity.  There will be no
Transition Stock Grant if the Merger is not consummated.  The award agreement
that will govern your Transition Stock Grant is set forth in Annex 2.

 

(b)                                 New Company Award.  In connection with your
execution of this Agreement, the Company will grant you an award of restricted
shares of the Company’s common stock (your “Company Retention RSA Grant”) on the
fifth trading day after we announce the Acquisition Agreement.  Your Company
Retention RSA Grant will have a value of $750,000 and the number of shares will
be calculated using the average of the volume weighted average price of Company
common stock on the five trading days beginning on the date we announce the
Acquisition Agreement.  Your Company Retention RSA Grant will become
transferable in five equal, annual installments beginning on the first
anniversary of the grant date, subject to your continued employment by the
Company, and will provide for standard retirement treatment, except as otherwise
provided herein.  Immediately prior to the consummation of the Merger, any such
future service requirements will cease, and your Company Retention RSA Grant
will become transferable on the originally scheduled dates so long as you do not
engage in a Competitive Activity or Soliciting Activity until that time;
provided that if you are terminated without Cause, your RSUs will become
transferable on the scheduled payment dates regardless of any subsequent
Competitive Activity or Soliciting Activity.  The award agreement that will
govern your Company Retention RSA Grant is set forth in Annex 3.

 

(c)                                  2012 Annual Incentive.  For the avoidance
of doubt, you will be eligible to receive an annual incentive award for 2012,
determined by the Compensation Committee of the Board in its discretion.

 

2

--------------------------------------------------------------------------------


 

3.                                      Waivers Contingent on Merger;
Interpretation

 

(a)                                 Waivers Contingent on Merger.  If the
Acquisition Agreement terminates for any reason before the Merger occurs, your
waivers in Section 1 of this Agreement will  become void and have no effect. For
the avoidance of doubt, if the Acquisition Agreement terminates for any reason
before the Merger occurs, your Company Agreement, LTIP Award and Performance
Equity Award will continue in full force and effect.

 

(b)                                 Defined Terms.  Capitalized terms used but
not defined in this Agreement are used with the meanings set forth in Annex 1.

 

4.                                      Effect of Excise Tax and Limits on
Golden Parachute Payments

 

(a)                                 Contingent Reduction of Parachute Payments. 
If there is a change in ownership or control of the Company that would cause any
payment, benefit or distribution by the Company or any other person or entity to
you or for your benefit (whether paid or payable, provided or to be provided or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (each, a “Payment,” and collectively, the “Payments”) to be subject
to the excise tax imposed by Section 4999 of the Code (such excise tax, together
with any interest or penalties incurred by you with respect to such excise tax,
the “Excise Tax”), then you will receive the greatest of the following,
whichever gives you the highest net after-tax amount (after taking into account
federal, state, local and social security taxes): (1) the Payments or (2) one
dollar less than the amount of the Payments that would subject you to the Excise
Tax (the “Safe Harbor Amount”).  If a reduction in the Payments is necessary so
that the Payments equal the Safe Harbor Amount and none of the Payments
constitutes a “deferral of compensation” within the meaning of and subject to
Section 409A (“Nonqualified Deferred Compensation”), then the reduction shall
occur in the manner you elect in writing prior to the date of payment.  If any
Payment constitutes Nonqualified Deferred Compensation or if you fail to elect
an order, then the Payments to be reduced will be determined in a manner which
has the least economic cost to you and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to you, until the reduction is achieved.

 

(b)                                 Reasonable Compensation.  Prior to the
Closing, the Company will hire a certified public accounting firm reasonably
acceptable to you (the “Accounting Firm”) to evaluate the provisions of this
Agreement.  The Accounting Firm will identify and determine the value of any
component that constitutes reasonable compensation for services to be rendered
(and therefore does not constitute a Payment).  You agree to cooperate in good
faith with such Accounting Firm.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.  Any determination by the Accounting Firm
under this Section 4(b) shall be binding upon the Company and you.

 

(c)                                  Determination of the Payments.  Any other
determination required to be made under this Section 4, including whether and
when the Safe Harbor Amount is required and the amount of the reduction of the
Payments and the assumptions to be utilized in arriving at such determination,
shall be made by the Accounting Firm (taking into account any determination
under Section 4(b)) which shall provide detailed supporting calculations both to
the Company and you within fifteen (15) business days of the receipt of notice
from you that there has been a Payment, or such earlier time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any determination by the Accounting Firm under this Section
4(c) shall be binding upon the Company and you.  You shall cooperate with any
reasonable

 

3

--------------------------------------------------------------------------------


 

requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

 

5.                                      Entire Agreement

 

This Agreement, its Annexes and your Buyer Agreement are the entire agreement
between you and the Company with respect to the relationship contemplated by
this Agreement and supersede any earlier agreement, written or oral, with
respect to the subject matter of this Agreement.

 

6.                                      Successors

 

(a)                                 Assignment by You.  You may not assign this
Agreement without the Company’s consent.  Also, except as required by law, your
right to receive payments or benefits under this Agreement may not be subject to
execution, attachment, levy or similar process.  Any attempt to effect any of
the preceding in violation of this Section 6(a), whether voluntary or
involuntary, will be void.

 

(b)                                 Assumption by the Buyer.  Effective as of
the Merger, the Buyer shall assume this Agreement and after the Merger, the
Buyer will be treated for all purposes as the Company under this Agreement. 
Except as provided in this Section 6(b), the Company may not assign this
Agreement without your written consent.

 

7.                                      General Provisions

 

(a)                                 Withholding.  You and the Company will treat
all payments to you under this Agreement as compensation for services. 
Accordingly, the Company will withhold from any payment any taxes that are
required to be withheld under any law, rule or regulation.

 

(b)                                 Severability.  If any provision of this
Agreement is found by any court of competent jurisdiction (or legally empowered
agency) to be illegal, invalid or unenforceable for any reason, then (i) the
provision will be amended automatically to the minimum extent necessary to cure
the illegality or invalidity and permit enforcement and (ii) the remainder of
this Agreement will not be affected.

 

(c)                                  No Set-off or Mitigation.  Your and the
Company’s respective obligations under this Agreement will not be affected by
any set-off, counterclaim, recoupment or other right you or the Company (or any
affiliate) may have against each other or anyone else.  You do not need to seek
other employment or take any other action to mitigate any amounts owed to you
under this Agreement, and those amounts will not be reduced if you do obtain
other employment.

 

(d)                                 Notices.  All notices, requests, demands and
other communications under this Agreement must be in writing and will be deemed
given (i) on the business day sent, when delivered by hand or facsimile
transmission (with confirmation) during normal business hours, (ii) on the
business day after the business day sent, if delivered by a nationally
recognized overnight courier or (iii) on the third business day after the
business day sent if delivered by registered or certified mail, return receipt
requested, in each case to the following address or number (or to such other
addresses or numbers as may be specified by notice that conforms to this Section
7(d)):

 

4

--------------------------------------------------------------------------------


 

If to you, to:

 

At the address on file with the Company

 

If to the Company, to:

 

KBW, Inc.
787 Seventh Avenue
New York, NY  10019
Attention:  General Counsel

 

(e)                                  Amendments and Waivers.  Any provision of
this Agreement may be amended or waived but only if the amendment or waiver is
in writing and signed, in the case of an amendment, by you and the Company or,
in the case of a waiver, by the party that would have benefited from the
provision waived.  Except as this Agreement otherwise provides, no failure or
delay by you or the Company to exercise any right or remedy under this Agreement
will operate as a waiver, and no partial exercise of any right or remedy will
preclude any further exercise.

 

(f)                                   Jurisdiction; Choice of Forum; Costs.  You
and the Company irrevocably submit to the exclusive jurisdiction of any state or
federal court located in the County of New York over any controversy or claim
arising out of or relating to or concerning this Agreement or any aspect of your
employment with the Company (together, an “Employment Matter”).  Both you and
the Company (i) acknowledge that the forum stated in this Section 7(f) has a
reasonable relation to this Agreement and to the relationship between you and
the Company and that the submission to the forum will apply even if the forum
chooses to apply non-forum law, (ii) waive, to the extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of any action or
proceeding covered by this Section 7(f) in the forum stated in this Section,
(iii) agree not to commence any such action or proceeding in any forum other
than the forum stated in this Section 7(f) and (iv) agree that, to the extent
permitted by law, a final and non-appealable judgment in any such action or
proceeding in any such court will be conclusive and binding on you and the
Company.  However, nothing in this Agreement precludes you or the Company from
bringing any action or proceeding in any court for the purpose of enforcing the
provisions of this Section 7(f).  To the extent permitted by law, the Company
will pay or reimburse any reasonable expenses, including reasonable attorney’s
fees, you incur as a result of any Employment Matter.

 

(g)                                  Governing Law.  This Agreement will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that State.

 

(h)                                 Section 409A.  This Agreement is intended to
comply with or be exempt from the requirements of Section 409A of the Code
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted, construed and performed consistent with such intent.  To the extent
you would otherwise be entitled to any payment under this Agreement or any other
plan or arrangement of the Company or any affiliate that constitutes “deferred
compensation” subject to Section 409A, and that if paid during the six months
beginning on the date of termination of your employment would be subject to the
Section 409A additional taxbecause you are a “specified employee” (within the
meaning of Section 409A and as determined by the Company), (i) such payment will
not be made to

 

5

--------------------------------------------------------------------------------


 

you and instead will be made to a trust in compliance with Rev. Proc. 92-64 and
(ii) such payment, together with any earnings on it, will be paid to you on the
earlier of the six-month anniversary of your date of termination or your death. 
Similarly, to the extent you would otherwise be entitled to any benefit (other
than a payment) during the six months beginning on the termination of your
employment that would be subject to the Section 409A additional tax, the benefit
will be delayed and will begin being provided (together, if applicable, with an
adjustment to compensate you for the delay) on the earlier of the six-month
anniversary of your date of termination or your death. In addition, any payment
or benefit due upon a termination of your employment that represents “deferred
compensation” subject to Section 409A shall be paid or provided to you only upon
a “separation from service” as defined in Treas. Reg. § 1.409A-1(h).

 

(i)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which will constitute an original and all of
which, when taken together, will constitute one agreement.

 

6

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

KBW, Inc.

 

 

 

 

 

/s/ Mitchell Kleinman

 

 

 

By: Mitchell Kleinman

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Thomas B. Michaud

 

 

 

Thomas B. Michaud

 

7

--------------------------------------------------------------------------------


 

Annex 1 — Defined Terms

 

“Affiliated Company” means, with respect to any person or entity, any other
person or entity directly or indirectly controlling, controlled by or under
common control with such person or entity (including, in the case of a person,
any member of such person’s immediate family).  The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”) as used with respect to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities, by contract or otherwise.

 

“Buyer Agreement” means your employment agreement with Buyer, dated the date of
this Agreement.

 

“Cause” has the meaning defined in your Buyer Agreement..

 

“Client” means any client, former client or prospective client of the Firm to
whom you provided services, or for whom you transacted business, or whose
identity became known to you in connection with your relationship with or
employment by the Firm.

 

“Competitive Activity” means (1) with respect to your existing RSAs: to (A)
form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or (B) associate
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise and in
connection with such association engage in, or directly or indirectly manage or
supervise personnel engaged in, any activity (i) which is similar or
substantially related to any activity in which you were engaged, in whole or in
part, at the Firm, (ii) for which you had direct or indirect managerial or
supervisory responsibility at the Firm or (iii) which calls for the application
of the same or similar specialized knowledge or skills as those utilized by you
in your activities at the Firm at any time during the one-year period
immediately prior to your termination of employment, and, in any such case,
irrespective of the purpose of the activity or whether the activity is or was in
furtherance of advisory, agency, proprietary or fiduciary business of either the
Firm or the Competitive Enterprise  (by way of example only, an “advisory”
investment banker joining a leveraged-buyout firm or a research analyst becoming
a proprietary trader or joining a hedge fund would constitute a Competitive
Activity) and (2) with respect to your Transition Stock Grant and Company
Retention RSA Grant the meaning assigned to such term in the relevant award
agreement attached as Annex 2-3.

 

“Competitive Enterprise” means a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in, financial
services such as investment banking, public or private finance, financial
advisory services, provision of investment advice, products or services, private
investing (for anyone other than you or members of your family), merchant
banking, asset or hedge fund management, securities brokerage, sales, lending,
custody, clearance, settlement or trading.

 

“Firm” means the Company and any Affiliated Company.

 

8

--------------------------------------------------------------------------------


 

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

 

“Soliciting Activity” means (1) with respect to your existing RSAs: to directly
or indirectly (A) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, (B)
interfere with or damage (or attempt to interfere with or damage) any
relationship between the Firm and a Client or (C) Solicit any person who is an
employee to resign from the Firm or to apply for or accept employment with, or
agree to perform services for, any Competitive Enterprise and (2) with respect
to your Transition Stock Grant and Company Retention RSA Grant the meaning
assigned to such term in the relevant award agreement attached as Annex 2-3.

 

9

--------------------------------------------------------------------------------